Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-10, as originally filed 
07/20/2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 4 ln. 1: the recitation(s) of "one horizontal load-distributing plate" is vague, indefinite, and confusing as being unclear if this is referring to the previously introduced "horizontal load-distributing plate" or if this is introducing an additional "horizontal load-distributing plate". It is suggested to use the phrase --another horizontal load-distributing plate-- and the Examiner interpreted this claim as such.
 
Cl. 4 ln. 3: the recitation(s) of ”building building” is vague, indefinite, and confusing as being unclear if this is an intentionally repeated word or not. For examination purposes, it is suggested to delete the second "building" and this claim was interpreted by the Examiner as such. 

Claims 5 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over COHEN WO 2017146836 A1 (Cohen) in view of Willingham US 4136492 A and Liberman US 8919058.
As per claim 1 COHEN teaches a multi-storey modular building comprising a plurality of concrete-based prefabricated modules, the building comprising: 
a first concrete-based prefabricated module (see lower level wall truss 1, 2, shown in FIG. 3) having at least four concrete load-bearing elements (see "Member 132 and vertical column 102 are filled with a filler material, such as concrete" shown in FIG. 2; these are considered exemplary) including at least one beam and at least one column (see "Wall Truss 1-4, as shown in Figure 3, consists of a plurality of linearly aligned vertical columns 301-309, 311-319 along a horizontal length, at least two of the vertical columns in each Wall Truss 1 - 4 typically comprising hollow columns, and adjacent vertical columns are interconnected at the top and bottom by horizontal beams 321-327, 381- 387, 351-357, 361-367" shown in FIG. 3), and at least one horizontal structure selected from a ceiling or a floor (see Topping Slab 1031 shown in FIG. 10; this is considered an exemplary floor included throughout) that is at least partially attached to two or more of the load-bearing elements (see lower level floors attached to columns and beams, FIG. 5) and the at least one column having a grout-accepting cavity (see "Member 132 and vertical column 102 are filled with a filler material, such as concrete" shown in FIG. 2) at a top end thereof; 
a second concrete-based prefabricated module (see upper level wall truss 3, 4, shown in FIG. 3) having at least four concrete load-bearing elements (see 311-319, FIG. 3) including at least one beam and at least one column (see "Wall Truss 1-4, as shown in Figure 3, consists of a plurality of linearly aligned vertical columns 301-309, 311-319 along a horizontal length, at least two of the vertical columns in each Wall Truss 1 - 4 typically comprising hollow columns, and adjacent vertical columns are interconnected at the top and bottom by horizontal beams 321-327, 381- 387, 351-357, 361-367" shown in FIG. 3) and at least one horizontal structure selected from a ceiling or a floor (see Topping Slab 1031 shown in FIG. 10; this is considered an exemplary floor included throughout) that is at least partially attached to two or more of the load-bearing elements (see upper level floors attached to columns and beams, FIG. 5), the at least one column having a grout-accepting cavity at a bottom end thereof (see cavity at 171-172; these are recognized as "at a bottom end" of upper members —or columns— 3 and 1013, capable of accepting topping slab 1031 or 1032, FIG. 10); 
the second lightweight concrete-based prefabricated module being positioned above the first lightweight concrete-based prefabricated module (see FIG. 5).
Cohen, however, fails to explicitly disclose:
lightweight concrete
a connection system connecting the first lightweight concrete-based prefabricated module and the second concrete-based prefabricated module, the connection system comprising: 
at least one vertical alignment connector attached to a horizontal load-distributing plate, a top portion of the vertical alignment connector positioned in grout accepting cavity in the bottom end of the column of the second lightweight concrete-based prefabricated module and in the top end of the column of the first lightweight concrete-based prefabricated module; 
the horizontal load-distributing plate positioned between the first and second lightweight concrete-based prefabricated modules; and in-situ grout embedding the vertical alignment connector in each grout accepting cavity.  
Willingham teaches a type of filler capable of use with the assembly of Cohen, specifically:
lightweight concrete ("concrete or lightweight foamed concrete" 4:10)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Cohen by substituting the lightweight concrete as taught by Willingham in order to lighten the load on subjacent elements.
Liberman teaches a similar multistory structure with a connecting plate as claimed capable of use with the assembly of Cohen, specifically:
a connection system (steel bars 850, 850 in metal ducts 855, 855 FIG. 7C) connecting the first lightweight concrete-based prefabricated module and the second concrete-based prefabricated module, the connection system comprising: 
at least one vertical alignment connector (steel bars 850, 850 FIG. 7C) attached to a horizontal load-distributing plate, a top portion of the vertical alignment connector positioned in grout accepting cavity in the bottom end of the column of the second lightweight concrete-based prefabricated module and in the top end of the column of the first lightweight concrete-based prefabricated module; 
the horizontal load-distributing plate (anchor plate 864 FIG. 7C) positioned between the first and second lightweight concrete-based prefabricated modules; and 
in-situ grout (see FIG. 7C; the shaded members surrounding 850, 870, and 850 is recognized as "in-situ grout"; see "grout 821" 5:47) embedding the vertical alignment connector in each grout accepting cavity.  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Cohen in view of Willingham by substituting steel bars in metal ducts as taught by Liberman as an obvious design choice in order to connect the upper and lower modules.
 
As per claim 2-3 Cohen in view of Willingham and Liberman teaches the limitation according to claim 1, and Cohen further discloses wherein one horizontal load-distributing plate is attached with two vertical alignment connectors (see plate 1021 attached to upper and lower vertical connectors, FIG. 10) for connecting four lightweight concrete-based prefabricated modules of the multi-storey modular building (see circled plate connected to A, B, C and D, EXRFIG. 1); wherein two of the four lightweight concrete-based prefabricated modules are upper lightweight concrete-based prefabricated modules (C,D, EXRFIG. 1) and the other two of the four lightweight concrete-based prefabricated modules are lower lightweight concrete-based prefabricated modules (A, B, EXRFIG. 1), and  wherein each of the upper and lower lightweight concrete-based prefabricated modules is positioned adjacent to the other of the upper and lower lightweight concrete-based prefabricated modules, respectively (see "adjacent" EXRFIG. 1).  

EXRFIG. 1

    PNG
    media_image1.png
    662
    917
    media_image1.png
    Greyscale


As per claim 9 Cohen in view of Willingham and Liberman teaches the limitation according to claim 1, and Cohen further discloses wherein each of the upper lightweight concrete-based prefabricated modules comprises at least one grouting channel that leads to an upper portion of the grout accepting cavity for grouting to embed the vertical alignment connector in said grout accepting cavity (see grout extending as claimed, FIG. 10).  

As per claim 10 Cohen teaches a method of assembling a multi-storey modular building comprising a plurality of concrete-based prefabricated modules, the method comprising: 
positioning a first concrete-based prefabricated module (see lower level wall truss 1, 2, shown in FIG. 3) on a first level, the module having at least four concrete load-bearing elements (see "Member 132 and vertical column 102 are filled with a filler material, such as concrete" shown in FIG. 2; these are considered exemplary) including at least one beam and at least one column (see "Wall Truss 1-4, as shown in Figure 3, consists of a plurality of linearly aligned vertical columns 301-309, 311-319 along a horizontal length, at least two of the vertical columns in each Wall Truss 1 - 4 typically comprising hollow columns, and adjacent vertical columns are interconnected at the top and bottom by horizontal beams 321-327, 381- 387, 351-357, 361-367" shown in FIG. 3), and at least one horizontal structure selected from a ceiling or a floor (see Topping Slab 1031 shown in FIG. 10; this is considered an exemplary floor included throughout) that is at least partially attached to two or more of the load-bearing elements (see lower level floors attached to columns and beams, FIG. 5) and the at least one column having a grout-accepting cavity (see lower level floors attached to columns and beams, FIG. 5) at a top end thereof; 
applying in-situ filler to the grout-accepting cavity (see "Topping Slab 1031" shown in FIG. 10); 
positioning a second lightweight concrete-based prefabricated module (see upper level wall truss 3, 4, shown in FIG. 3) over the first lightweight concrete-based prefabricated module, the second lightweight concrete-based prefabricated module having at least four concrete load-bearing elements (see "Wall Truss 1-4, as shown in Figure 3, consists of a plurality of linearly aligned vertical columns 301-309, 311-319 along a horizontal length, at least two of the vertical columns in each Wall Truss 1 - 4 typically comprising hollow columns, and adjacent vertical columns are interconnected at the top and bottom by horizontal beams 321-327, 381- 387, 351-357, 361-367" shown in FIG. 3) including at least one beam and at least one column and at least one horizontal structure selected from a ceiling or a floor (see Topping Slab 1031 shown in FIG. 10; this is considered an exemplary floor included throughout) that is at least partially attached to two or more of the load-bearing elements (see lower level floors attached to columns and beams, FIG. 5), the at least one column having a grout-accepting cavity at a bottom end thereof (see cavity at 171-172; these are recognized as "at a bottom end" of upper members —or columns— 3 and 1013, capable of accepting topping slab 1031 or 1032, FIG. 10); 
Cohen, however, fails to explicitly disclose:
lightweight concrete 
the filler is grout 
positioning a vertical alignment connector attached to a horizontal load-distributing plate on the first module such that bottom portion of the vertical alignment connector is positioned in the grout accepting cavity in the top end of the column of the first lightweight concrete-based prefabricated module with the horizontal load-distributing plate positioned on the top end of the column of the first lightweight concrete-based prefabricated module;
the second lightweight concrete-based prefabricated module being positioned such that a top end of the vertical alignment connector is inserted into the grout-accepting cavity at the bottom end of the at least one column and the horizontal load-distributing plate is positioned between the first and second lightweight concrete-based prefabricated modules.  
Willingham teaches types of filler capable of use with the assembly of Cohen, specifically:
lightweight concrete ("concrete or lightweight foamed concrete" 4:10)
the filler is grout ("may be filled with grout" 17:46)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Cohen by substituting the lightweight concrete and grout as taught by Willingham in order to lighten the load on subjacent elements.
Liberman teaches a similar multistory structure with a connecting plate as claimed capable of use with the assembly of Cohen, specifically:
positioning a vertical alignment connector (steel bars 850, 850 FIG. 7C) attached to a horizontal load-distributing plate (anchor plate 864 FIG. 7C) on the first module such that bottom portion of the vertical alignment connector is positioned in the grout accepting cavity (metal ducts 855, 855 FIG. 7C) in the top end of the column of the first lightweight concrete-based prefabricated module with the horizontal load-distributing plate positioned on the top end of the column of the first lightweight concrete-based prefabricated module (see FIG. 7C);
the second lightweight concrete-based prefabricated module being positioned such that a top end of the vertical alignment connector (steel bars 850, 850 FIG. 7C) is inserted into the grout-accepting cavity at the bottom end of the at least one column and the horizontal load-distributing plate is positioned between (see anchor plate 864 "positioned between" as broadly claimed, FIG. 7C) the first and second lightweight concrete-based prefabricated modules.  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Cohen in view of Willingham by substituting steel bars in metal ducts as taught by Liberman as an obvious design choice in order to connect the upper and lower modules.

Claim 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Willingham and Liberman as applied to claim 1 above, and further in view of BOWRON US 20190078321 A1 (Bowron).
As per claim 4 Cohen in view of Willingham and Liberman teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein one horizontal load-distributing plate is attached with four vertical alignment connectors for connecting eight lightweight concrete- based prefabricated modules of the multi-storey modular building [[building]];
four of the eight lightweight concrete-based prefabricated modules are upper lightweight concrete-based prefabricated modules and the other four of the eight lightweight concrete-based prefabricated modules are lower lightweight concrete-based prefabricated modules, and wherein each of the upper and lower lightweight concrete-based prefabricated modules is positioned adjacent to each of the other three upper and each of the other three lower lightweight concrete-based prefabricated modules, respectively.  
Bowron teaches a plate such as that in Cohen can be made to engage four module frame units above and below a joint (see "the gusset plate can be modified such that it engages four adjacent module frame units by being present in between four adjacent upper connectors and four adjacent lower connectors, such as in the centre of a modular building" [0204]), specifically:
From this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly Cohen in view of Willingham and Liberman by including the plates as taught by Bowron in order to connect four modules above and four modules below a load-distributing plate.

Claim 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Willingham and Liberman as applied to claim 1 above, and further in view of Keenan US 8800232 B1.
As per claim 6 Cohen in view of Willingham and Liberman teaches the limitation according to claim 1, and Cohen further discloses wherein each of the vertical alignment connectors (see plate 1021 attached to upper and lower vertical connectors, FIG. 10) is a bar and the horizontal load-distributing plate is a plate (see FIG. 10), but fails to explicitly disclose:
steel bar and steel plate.
Keenan teaches such an obvious improvement in a shear connection assembly capable of inclusion with Cohen in view of Willingham and Liberman, specifically:
steel bar and steel plate ("steel bar 28… steel plate 20" 2:11)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Cohen in view of Willingham and Liberman by substituting steel for the members as taught by Keenan in order to create a stronger assembly.

As per claim 7 Cohen in view of Willingham, Liberman and Keenan teaches the limitation according to claim 6, and Cohen further discloses wherein one or more of the steel bars is/are permanently affixed to the steel plate through welding or through mechanical connectors (see "Columns 305, 306, 315, and 316of the Wall Trusses 1, 2 and 3, 4 shown can be affixed together by means of welding, pinning, bolting, strapping, concrete infill and/or other means").  

As per claim 8 Cohen in view of Willingham, Liberman and Keenan teaches the limitation according to claim 7, and Cohen further discloses wherein the mechanical connectors are composed of a threaded portion on the one or more steel bars and a corresponding threaded aperture in the steel plate for receiving the threaded portion of the steel bars (see "threaded steel rod 111" p. 17, ln. 28 shown in FIG. 11).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stoodley US 6658799 B1 teaches encapsulated and jointed vertical tie rods in communication with a steel plate

    PNG
    media_image2.png
    632
    784
    media_image2.png
    Greyscale


Fisher	US 4050215 A teaches a steel plate to connect four concrete bearing walls 

    PNG
    media_image3.png
    456
    484
    media_image3.png
    Greyscale


Bongiorno US 9267287 B1 teaches a threaded bar assembly capable of engaging bars in a variety of orientations

    PNG
    media_image4.png
    776
    459
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    667
    427
    media_image5.png
    Greyscale


Boulton et al. US 9546044 B2 teaches a pedestal capable of supporting a number of adjacent modules

    PNG
    media_image6.png
    809
    442
    media_image6.png
    Greyscale
 

Whitty, Sr. US 9347195 B2 teaches pre-stressing strands engaged by splice plates

    PNG
    media_image7.png
    624
    456
    media_image7.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635